

RELEASE AGREEMENT
 
THIS AGREEMENT is made as of the 13th day of April, 2006 by and between Irving
J. Siegel (the “Employee”), a resident of the Town of Richmond Hill in the
Province of Ontario, and OccuLogix, Inc. (the “Employer”), a corporation
incorporated under the laws of the State of Delaware, and having its executive
offices at 2600 Skymark Avenue, Building 9, Suite 201, Mississauga, Ontario, L4W
5B2.
 
WHEREAS Vascular Sciences Corporation (now the Employer) and the Employee
entered into an employment agreement dated as of August 1, 2003 (the “Original
Employment Agreement”) which was amended pursuant to an amending agreement,
dated as of September 1, 2005, between the Employer and the Employee (the
“Amending Agreement”);
 
AND WHEREAS the Original Employment Agreement, as amended by the Amending
Agreement, is hereinafter referred to as the “Employment Agreement”;
 
AND WHEREAS the Employee’s employment with the Employer shall be terminated
pursuant to Section 7(b) of the Employment Agreement, effective at the close of
business on the date hereof (the “Termination Date”);
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement (the receipt and sufficiency of which are hereby acknowledged
by the parties hereto), the parties hereto agree as follows:
 

1.  
TERMINATION

 
1.1  The Employee’s employment with the Employer shall be terminated pursuant to
Section 7(b) of the Employment Agreement, effective at the close of business on
the Termination Date.
 

2.  
RETURN OF PROPERTY

 
2.1  The Employee hereby certifies that he has returned to the Employer all
property of the Employer in the Employee’s possession, including, without
limitation, all keys, business cards, computer hardware, including, without
limitation, Blackberry units, printers, mice and other hardware accessories, and
computer software. The Employee hereby further certifies that he has returned to
the Employer, or destroyed, all tangible material embodying Confidential
Information (defined below) in any form whatsoever, including, without
limitation, all paper copy copies, summaries and excerpts of Confidential
Information and all electronic media or records containing or derived from
Confidential Information. “Confidential Information” means all information of,
or relating to, the Employer that is not generally known to the public, whether
of a technical, clinical, business, financial or other nature, including,
without limitation, trade secrets, know-how and information relating to the
technology, customers, business plans, sales plans, promotional or marketing
activities, finances and other affairs of the Employer.
 

3.  
SEVERANCE

 
3.1  Pursuant to Section 7(c) of the Employment Agreement, upon the execution
and delivery of this Agreement by the Employee, the Employer shall pay to the
Employee, in a lump sum, (i) any compensation earned but not paid to the
Employee prior to the Termination Date and (ii) the amount of Cdn.$450,000,
representing 24 months’ salary under the Employment Agreement, less applicable
withholdings and deductions.
 

4.  
RELEASE AND TERMINATION

 
4.1  In consideration of the payment provided for in Section 3.1(ii), the
Employee hereby agrees, on behalf of himself and his administrators, heirs,
assigns and anyone claiming through him, to release completely and forever
discharge the Employer and its affiliates and subsidiaries, and their respective
officers, directors, shareholders, agents, servants, representatives,
underwriters, successors, heirs and assigns, from any and all claims, demands,
obligations and causes of action, of any nature whatsoever, whether known or
unknown, which the Employee ever had, now has or might have in the future as a
result of the Employee’s employment with the Employer or the termination
thereof, including, without limitation, any claim relating to the Employment
Agreement or the termination thereof pursuant to Section 4.2 of this Agreement
or any claim relating to any violation of any Canadian federal or provincial
statute or regulation, any claim for wrongful discharge or breach of contract or
any claim relating to Canadian federal or provincial laws (including, without
limitation, the Employment Standards Act (Ontario) and the Ontario Human Rights
Code). Notwithstanding the foregoing, nothing herein shall be construed as
depriving the Employee of (i) any indemnification rights to which he is entitled
under the Amended and Restated By-laws of the Employer on or prior to the
Termination Date or (ii) any protection to which he may be entitled, on, prior
to or after the Termination Date, under the Employer’s directors’ and officers’
liability insurance policy from time to time, or as releasing the Employer from
any of the Employer’s representations, warranties and covenants under this
Agreement.
 
4.2  The Employment Agreement is hereby terminated and rendered null and void,
save and except for those provisions thereof that are expressly stated to
survive the termination thereof, if any, and Section 9 of the Employment
Agreement (Covenant not to Compete), Section 10 of the Employment Agreement
(Secrecy), Section 11 of the Employment Agreement (No Interference), Section 12
of the Employment Agreement (Assignment of Inventions), Section 13 of the
Employment Agreement (Existing Inventions), Section 15 of the Employment
Agreement (Indemnification), Section 18 of the Employment Agreement (Mediation)
and Section 19 of the Employment Agreement (Arbitration). The Employee hereby
agrees to abide by all of such provisions.
 
4.3  The Employer hereby acknowledges and agrees that the Employee holds (i)
300,000 time-based options (the “Time-Based Options”) granted under the
Employer’s 2002 Stock Option Plan (the “Plan”) and (ii) 75,000 performance-based
options (the “Performance-Based Options”) granted under the Plan. The Employer
hereby further acknowledges and agrees that, notwithstanding the termination of
the Employee’s employment with the Employer and the termination of the
Employment Agreement pursuant hereto, all of the Time-Based Options are
currently exercisable at U.S.$0.99 per Time-Based Option and, in all other
respects, in accordance with the terms and conditions of the Notice of Grant of
Stock Option and the Stock Option Agreement, both relating to the grant of the
Time-Based Options, and the Plan. The Employer hereby further acknowledges and
agrees that there are currently no Employer-imposed restrictions on the
Employee’s ability to exercise any of the Time-Based Options. The Employee
hereby acknowledges and agrees that none of the Performance-Based Options are
exercisable on the Termination Date and that, by their terms and conditions,
will never be exercisable.
 

5.  
NO FUTURE ACTIONS

 
5.1  The Employee represents, warrants and covenants that he will not file any,
and, if applicable, will withdraw all, complaints, charges, suits or grievances
against the Employer or its affiliates or subsidiaries, or any of their
respective officers, directors, shareholders, agents, servants, representatives,
underwriters, successors, heirs and assigns, with any governmental agency or
court, relating to his employment with the Employer, and the Employee further
agrees that neither he nor any person, organization or any other entity acting
on his behalf will file, or cause or permit to be filed, any other complaint,
charge, suit or grievance against the Employer at any time hereafter involving
any matter occurring or arising in the past up to the date of this Agreement. In
the event of breach of this representation, warranty and covenant by the
Employee, he will return immediately, in full, all payments made to him pursuant
to Section 3.1 hereof. Furthermore, in the event of such breach, the Employee
will pay the Employer’s reasonable attorneys’ fees incurred in connection with
defending or otherwise responding to such a complaint, charge, suit or
grievance. Notwithstanding anything in this Section 5.1 to the contrary, this
Section 5.1 shall not apply to any complaint, charge, suit or grievance brought
by the Employee, or any person, organization or other entity acting on his
behalf, in connection with a breach by the Employer of any of its obligations
under this Agreement.
 

6.  
CONSULTING SERVICES

 
6.1  Notwithstanding the termination of the Employee’s employment with the
Employer pursuant to this Release Agreement, the Employee hereby agrees that,
during the period from May 8, 2006 to June 8, 2006 inclusive, he will provide to
the Employer consulting services in connection with the Employer’s clinical
trial known as “MIRA-1” when, if and as requested by the Employer, acting
reasonably, provided that the provision of such consulting services shall not
require more than five hours of the Employee’s time in total. To the extent that
the provision of such consulting services pursuant to this Section 6.1, if any,
is anticipated to consume more than five hours of the Employee’s time, then the
Employer and the Employee will negotiate, in good faith, appropriate
compensation for the excessive time to be spent by the Employee in rendering
such consulting services.
 

7.  
THIRD PARTY COMMUNICATIONS

 
7.1  In consideration of the mutual promises and covenants contained herein,
each of the parties hereto hereby agrees that he and it will not make any
statements to, or initiate or participate in any discussions with, any other
person, including, without limitation, the Employer’s customers, which are
derogatory, disparaging or injurious to the reputation of the Employee or the
Employer. This Section 7.1, in no way, shall be construed as prohibiting either
party hereto from responding truthfully to any question or interrogatory to
which such party is requested to respond.
 

8.  
ACKNOWLEDGEMENT

 
8.1  The Employee hereby acknowledges that:
 

(a)  
He has had sufficient time to review and consider this Agreement thoroughly;

 

(b)  
He has read and understands the terms of this Agreement and his obligations
hereunder;

 

(c)  
He has been given an opportunity to obtain independent legal advice, or such
other advice as he may desire, concerning the interpretation and effect of this
Agreement; and

 

(d)  
He is entering this Agreement voluntarily and without any pressure from the
Employer.

 

9.  
MISCELLANEOUS

 
9.1  The headings in this Agreement are included solely for convenience of
reference and shall not affect the construction or interpretation hereof.
 
9.2  The parties hereto expressly agree that nothing in this Agreement shall be
construed as an admission of liability.
 
9.3  This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective heirs, trustees, administrators, successors
and assigns.
 
9.4  This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter of the termination of the Employee’s employment
with the Employer. This Agreement supersedes and replaces all prior agreements,
if any, written or oral, with respect to such subject matter and any rights
which the Employee may have by reason of any such prior agreements or by reason
of the Employee’s employment with the Corporation. There are no representations,
warranties or agreements between the parties hereto in connection with the
subject matter of this Agreement, except as specifically set forth in this
Agreement. No reliance is placed on any representation, opinion, advice or
assertion of fact made by the Employer or any of its officers, directors, agents
or employees to the Employee, except to the extent that the same has been
reduced to writing and included as a term of this Agreement. Accordingly, there
shall be no liability, either in tort or in contract, assessed in relation to
any such representation, opinion, advice or assertion of fact, except to the
extent aforesaid.
 
9.5  Each of the provisions contained in this Agreement is distinct and
severable, and a declaration of invalidity or unenforceability of any provision
or part thereof by a court of competent jurisdiction shall not affect the
validity or enforceability of any other provision hereof.
 
9.6  This Agreement shall be governed by, and construed in accordance with, the
laws of the Province of Ontario and the federal laws of Canada applicable
therein.
 
9.7  This Agreement may be signed in counterparts and delivered by facsimile
transmission or other electronic means, and each of such counterparts shall
constitute an original document, and such counterparts, taken together, shall
constitute one and the same instrument.
 


 


--------------------------------------------------------------------------------

3



IN WITNESS WHEREOF the parties hereto have executed this Agreement.
 

   
 
OCCULOGIX, INC.
 
 
By:
 
 
/s/ Thomas P. Reeves
 
 
 
Thomas P. Reeves
 
 
 
President and Chief Operating Officer
 



 

   
 
/s/ Irving J. Siegel
 
Signature of Witness
 
 
Irving J. Siegel
 
     
Name of Witness (please print)
   


